            Case 1:16-cr-00285-CM Document 138 Filed 03/04/21 Page 1 of 1




Prnhatmn h>nn t-.o 3,                                            Report and Order Terminating Probation /
I I '12J                                                                               Supervised Release
                                                                         Prior to Original Expiration Date

                                     U IT ED ST ATES DISTRICT COURT
                                                       for the
                                    SOUTH ERN DI STRICT OF             EW YORK


           U ITE D STJ\TES OF AMER ICA

                               V.                          Docket      o. 0208 I: I6CR00285-02 (CM)

                         Sharon Miranda


        On December 07, 2017. the above named ,,as placed on Supervised Release for a period
of 60 Months. She has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Sharon Miranda be discharged
from Supervised Release.



                                                                   Respectfully submitted.


                                                          by
                                                                    oah Joseph
                                                                   U.S. Probation Officer




                                               ORD ER OF THE COURT

        Pursuant to the above report. it is ordered that the defendant is discharged from Supervised
 Release and that the proceed ings in the case be terminated .

            Date this       -~·tc,{
                                ___ day of              )4J                                     .20 2L .

                     USDCSDNY
                                                                    (~)_ t{
                                                                   I lonorable Colleen McMahon
                    OOCUMENr                                       Chier U.S. District Judge
                    ELECTRONICALLY FILED
                    DOC#:                      1
                                                   ·
                    11
             L'.:
                    ---~!E-~=======~~
                               3 / /2 (
                          FILED:          </
